Case 1:16-bk-11849   Doc 82   Filed 07/08/20 Entered 07/08/20 16:11:06   Desc Main
                              Document     Page 1 of 5
Case 1:16-bk-11849   Doc 82   Filed 07/08/20 Entered 07/08/20 16:11:06   Desc Main
                              Document     Page 2 of 5
                                                                                                                 PAGE 1 OF 2
         Case 1:16-bk-11849           Doc 82        Filed 07/08/20 Entered 07/08/20 16:11:06 Desc Main
                                                    Document     Page 3 of 5       Annual Escrow Account
                                                                                     Disclosure Statement
  314 S. Franklin Street, 2nd Floor
  P.O. Box 517
  Titusville, PA 16354                                                       ACCOUNT NUMBER:
  1-800-327-7861
  https://myloanweb.com/BSI                                      004    1461450994_ESCROWDISCSTMT_200625

                                                                              DATE: 06/25/20

                                              208
           ROBERT WRIGHT                                                     PROPERTY ADDRESS
           CHRISTINE WRIGHT                                                  4132 FLORAL AVE
           4132 FLORAL AVE                                                   CINCINNATI, OH 45212
           CINCINNATI, OH 45212


PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 08/01/2020
THROUGH 07/31/2021.
          -------- ANTICIPATED PAYMENTS FROM ESCROW 08/01/2020 TO 07/31/2021 ---------
HOMEOWNERS INS                                                 $2,032.00
COUNTY TAX                                                     $3,205.16
TOTAL PAYMENTS FROM ESCROW                                     $5,237.16
MONTHLY PAYMENT TO ESCROW                                         $436.43
          ------ ANTICIPATED ESCROW ACTIVITY 08/01/2020 TO 07/31/2021 ---------
                ANTICIPATED PAYMENTS                                                         ESCROW BALANCE COMPARISON
MONTH      TO ESCROW            FROM ESCROW               DESCRIPTION                 ANTICIPATED             REQUIRED

                                                     STARTING BALANCE -->           $2,115.93                  $2,032.00
AUG            $436.43                                                              $2,552.36                  $2,468.43
SEP            $436.43                $2,032.00 HOMEOWNERS INS                 L1->   $956.79             L2->   $872.86
OCT            $436.43                                                              $1,393.22                  $1,309.29
NOV            $436.43                                                              $1,829.65                  $1,745.72
DEC            $436.43                                                              $2,266.08                  $2,182.15
JAN            $436.43                $1,606.06 COUNTY TAX                          $1,096.45                  $1,012.52
FEB            $436.43                                                              $1,532.88                  $1,448.95
MAR            $436.43                                                              $1,969.31                  $1,885.38
APR            $436.43                                                              $2,405.74                  $2,321.81
MAY            $436.43                                                              $2,842.17                  $2,758.24
JUN            $436.43                $1,599.10 COUNTY TAX                          $1,679.50                  $1,595.57
JUL            $436.43                                                              $2,115.93                  $2,032.00
               --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS GREATER THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SURPLUS. YOUR ESCROW SURPLUS IS $83.93.
                                        CALCULATION OF YOUR NEW PAYMENT
PRIN & INTEREST                                                                   $560.97
ESCROW PAYMENT                                                                    $436.43
NEW PAYMENT EFFECTIVE 08/01/2020                                                  $997.40
YOUR ESCROW CUSHION FOR THIS CYCLE IS $872.86.




                                  ********** Continued on reverse side ************




                       IF YOUR SURPLUS IS $50 OR GREATER, BSI FINANCIAL SERVICES WILL
                       SEND YOU A REFUND CHECK, PROVIDED YOUR LOAN IS CURRENT.

                       IF YOUR SURPLUS IS LESS THAN $50, THE FUNDS WILL REMAIN IN
                       YOUR ESCROW ACCOUNT.
                                                                                                                                                                                                 PAGE 2 OF 2
                    Case 1:16-bk-11849                             Doc 82 Filed 07/08/20 Entered 07/08/20 16:11:06                                                                      Desc Main
                                                                             Document from
                                                                  ********** Continued   Page 4 of**********
                                                                                           front    5


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 08/01/2019 AND ENDING 07/31/2020. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

   YOUR PAYMENT BREAKDOWN AS OF 08/01/2019 IS:
   PRIN & INTEREST                                                                                                                          $560.97
   ESCROW PAYMENT                                                                                                                           $428.19
   BORROWER PAYMENT                                                                                                                         $989.16
                        PAYMENTS TO ESCROW                                      PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                    ACTUAL                      DESCRIPTION                 PRIOR PROJECTED                     ACTUAL
                                                                                                                       STARTING BALANCE                                    $1,936.00                          $713.03-
   AUG                  $428.19                      $0.00         *                                       $2,032.00 * HOMEOWNERS INS                                      $2,364.19              A->       $2,745.03-
   SEP                  $428.19                    $389.55         *           $1,936.00                               HOMEOWNERS INS   T->                                  $856.38                        $2,355.48-
   OCT                  $428.19                    $779.10         *                                                                                                       $1,284.57                        $1,576.38-
   NOV                  $428.19                    $389.55         *                                                                                                       $1,712.76                        $1,186.83-
   DEC                  $428.19                    $389.55         *                                                                                                       $2,140.95                          $797.28-
   JAN                  $428.19                  $1,712.76         *           $1,601.18                               COUNTY TAX                                            $967.96                          $690.58-
   JAN                                                                                                     $1,606.06 * COUNTY TAX
   FEB                  $428.19                      $0.00 *                                                                                                               $1,396.15                          $690.58-
   MAR                  $428.19                    $428.19                                                                                                                 $1,824.34                          $262.39-
   APR                  $428.19                  $1,724.42 *                                                                                                               $2,252.53                        $1,462.03
   MAY                  $428.19                      $0.00 *                                                                                                               $2,680.72                        $1,462.03
   JUN                  $428.19                      $0.00                     $1,601.18                               COUNTY TAX                                          $1,507.73                          $137.07-
   JUN                                                                                                     $1,599.10 * COUNTY TAX
   JUL               $428.19
                  __________                        $0.00
                                               __________                    __________                  __________                                                        $1,935.92                           $137.07-
                    $5,138.28                    $5,813.12                     $5,138.36                   $5,237.16


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $856.38. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $2,745.03-.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

   Determining your Shortage or Surplus
   Shortage:
    .
   Any shortage in your escrow account is usually caused by one the following items:
    . An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
    . A projected increase in taxes for the upcoming year.
      The number of months elapsed from the time of these disbursements to the new payment effective date.
   Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
   shortage can be paid either partially or in full.
   Surplus:
    .
   A surplus in your escrow account is usually caused by one the following items:
    .  The insurance/taxes paid during the past year were lower than projected.
    .  A refund was received from the taxing authority or insurance carrier.
       Additional funds were applied to your escrow account.
   If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
   run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
   your escrow account.




Licensed as Servis One, Inc. dba BSI Financial Services BSI Financial Services BSI NMLS# 38078.
Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).

If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we may
not and do not intend to pursue collection of that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand for payment from you
personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
Case 1:16-bk-11849        Doc 82     Filed 07/08/20 Entered 07/08/20 16:11:06      Desc Main
                                     Document     Page 5 of 5



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                 CINCINNATI DIVISION

 In Re:                                          Case No. 1:16-bk-11849

 Robert D. Wright
                                                 Chapter 13
 Christine Wright

 Debtors.                                        Judge Beth A. Buchanan

                                 CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Notice of Mortgage Payment Change was served
electronically on July 8, 2020 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by ordinary U.S. Mail on July 8, 2020 addressed to:

          Robert D. Wright, Debtor
          4132 Floral Ave.
          Cincinnati, OH 45212

          Christine Wright, Debtor
          4132 Floral Ave.
          Cincinnati, OH 45212

                                                 Respectfully Submitted,

                                                 /s/ Jon J. Lieberman
                                                 Jon J. Lieberman (0058394)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor
